The Supreme Court affirmed the decree of the Orphans’ Coux’t on June 2nd, 1884, in the following opinion :
.Per Curiam.
The Oi’phans’ Court did not decx’ee the payment of any specific sum to the widow. She did not in any manner assent to the agreement made by the heirs. She was not bound thereby. After omitting to recognize, or ratify, the pi-oceedings between the heir’s for twenty years, she cannot now maintain the claim which she seeks to assert.
Decree affirmed and appeal dismissed at the costs-of the appellant.